DAVIS, Judge,
concurring in result only.
I cannot endorse the sweeping statement in the majority opinion that “the claim [for future attendant care] was ripe for adjudication.” See King v. Winn Dixie Stores, Inc., 666 So.2d 948, 949 (Fla. 1st DCA 1995) (“attendant care is a periodic benefit so as to be subject to a new claim for each respective period ... prior orders might address factual issues relating to attendant care ... [but] the ultimate award of the attendant, care benefit for a different period of time involves a new claim”); Caron v. Systematic Air Services, 576 So.2d 372 (Fla. 1st DCA 1991). However, as none of the parties have raised that issue in this appeal, I concur in the result reached today.